Appeal from a judgment of the County Court, Dutchess County, rendered June 15, 1966, convicting defendant of grand larceny in the first degree, upon a jury verdict, and imposing sentence. Action remitted to the trial court for a de novo hearing to determine whether the evidence taken from defendant was admissible in the trial. In the interim, the appeal will be held in abeyance. It is uneontested that the stenographic minutes of defendant’s suppression hearing, conducted on January 12, 1966 and January 20, 1966, cannot be located. These minutes are part of the trial proceedings and part of the judgment roll (People v. Vetrano, 23 A D 2d 877). In the absence of these minutes it is impossible for defendant to receive full appellate review (see People v. Adams, 22 A D 2d 892). Under the circumstances, a new suppression hearing is warranted. Beldock, P. J., Christ, Brennan, Hopkins and Benjamin, JJ., concur.